
	

113 HR 5066 IH: Data Preservation Act of 2014
U.S. House of Representatives
2014-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5066
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2014
			Mr. Benishek introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To reauthorize the National Geological and Geophysical Data Preservation Program Act of 2005
			 through 2019.
	
	
		1.Short titleThis Act may be cited as the Data Preservation Act of 2014.
		2.Reauthorization of National Geological and Geophysical Data Preservation Program Act of 2005The National Geological and Geophysical Data Preservation Program Act of 2005 (42 U.S.C. 15908) is
			 amended in subsection (k) by striking 2006 through 2010 and inserting 2015 through 2019.
		
